     Case 1:19-cr-00159 Document 102 Filed 05/06/20 Page 1 of 2 PageID #: 1117



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT BLUEFIELD


UNITED STATES OF AMERICA

v.                                           CRIMINAL No. 1:19-00159

ARUN DHAVAMANI

                   AMENDED MEMORANDUM OPINION AND ORDER

        On April 30, 2020, defendant filed a letter-form motion

which the court construes as requesting release on bond while

awaiting sentencing. 1       (ECF No. 99.)     Defendant’s sentencing date

is currently set for June 2, 2020, (see ECF No. 97), though the

court notes that the sentencing hearing has already been

postponed four times due to problems securing an interpreter and




1 While defendant is represented by counsel, W. Michael Frazier,
defendant filed this letter-form motion personally. The court
had previously received another letter-form motion sent by
defendant himself, (ECF No. 91), in which defendant requested
the court appoint him counsel to aid him in filing an appeal and
a habeas corpus petition. The court does not construe any of
defendant’s letters as making a motion to replace his current
counsel for his sentencing hearing. (See ECF No. 92, n.1.)

     Defendant is reminded that he is represented by counsel and
any further motions and responses should be filed by his
attorney on his behalf. See United States v. Singleton, 107
F.3d 1091, 1103 (4th Cir. 1997) (upholding discretion of
district court to restrict hybrid representation); United States
v. Dawkins, 2010 WL 3607480, *1 (D.S.C. Sept. 9, 2010)
(disregarding pro se motion that had not been adopted by
defendant’s counsel as improvidently filed).
  Case 1:19-cr-00159 Document 102 Filed 05/06/20 Page 2 of 2 PageID #: 1118



delays due to the ongoing COVID-19 pandemic.               (See ECF Nos. 78,

81, 86, 90, 97.)     The United States is hereby ORDERED to

file a response to defendant’s letter-form motion requesting

release on bond pending sentencing, (ECF No. 99), no later than

May 11, 2020.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to defendant, to counsel of record, and to the

United States Probation Office.

     IT IS SO ORDERED this 6th day of May, 2020.

                                   ENTER:


                                   David A. Faber
                                   Senior United States District Judge




                                      2
